UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-2898



NATIONAL LABOR RELATIONS BOARD,

                                                        Petitioner,

          versus

WHITE OAK COAL COMPANY, and Its Alter Ego
and/or Successor Paroki Enterprises, Incorpo-
rated; ARLENE DEEL; JERRY DEEL; JAP LEASING,
INCORPORATED,

                                                       Respondents.



On Application for Enforcement of an Order of the National Labor
Relations Board. (5-CA-16843, 5-CA-17008, 5-CA-17275)


Submitted:   February 20, 1996            Decided:   March 21, 1996

Before HALL and MURNAGHAN, Circuit Judges, and CHAPMAN, Senior
Circuit Judge.

Enforced by unpublished per curiam opinion.


John Duncan Burgoyne, Michael Messitte, Aileen A. Armstrong,
NATIONAL LABOR RELATIONS BOARD, Washington, D.C., for Petitioner.
White Oak Coal Company, Arlene Deel, Jerry Deel, Respondents Pro
Se.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     The National Labor Relations Board petitions for enforcement

of its supplemental order issued on August 25, 1995, against the

Respondents, White Oak Coal Co., Inc., and its alter ego and/or

successor Paroki Enterprises, Inc., JAP Leasing, Inc., Arlene Deel,
and Jerry Deel, Haysi, Virginia, their officers, agents, successors

and assigns.* We grant the Board's motion for a default judgment
against the corporate Respondents for their failure to respond to

the Board's application for enforcement. Further, we find that

substantial evidence on the record as a whole supports the Board's
decision and that it is without reversible error. Accordingly, the

Board's order of August 25, 1995 is enforced. We dispense with oral

argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not

aid the decisional process.




                                                          ENFORCED




     *
         White Oak Coal Co., 318 N.L.R.B. 89 (1995).

                                 2